Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☑ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarterly Period Ended October 4, 2015 Commission File Number 001-33994 INTERFACE, INC. (Exact name of registrant as specified in its charter) GEORGIA 58-1451243 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2, SUITE 2000, ATLANTA, GEORGIA 30339 (Address of principal executive offices and zip code) (770) 437-6800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐No ☑ Shares outstanding of each of the registrant’s classes of common stock at November 6, 2015: Class Number of Shares Common Stock, $.10 par value per share Table Of Contents INTERFACE, INC. INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Condensed Balance Sheets – October 4, 2015 and December 28, 2014 3 Consolidated Condensed Statements of Operations – Three Months and NineMonths Ended October 4, 2015 and September 28, 2014 4 Consolidated Statements of Comprehensive Income – Three Months and Nine Months Ended October 4, 2015 and September 28, 2014 5 Consolidated Condensed Statements of Cash Flows – Nine Months Ended October 4, 2015 and September 28, 2014 6 Notes to Consolidated Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Table Of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (IN THOUSANDS) Oct. 4, 2015 Dec. 28, 2014 (UNAUDITED) ASSETS CURRENT ASSETS: Cash and Cash Equivalents $ $ Accounts Receivable, net Inventories Prepaid Expenses and Other Current Assets Deferred Income Taxes TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, less accumulated depreciation DEFERRED TAX ASSET GOODWILL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts Payable $ $ Accrued Expenses Current Portion of Long-Term Debt 0 TOTAL CURRENT LIABILITIES LONG TERM DEBT DEFERRED INCOME TAXES OTHER TOTAL LIABILITIES Commitments and Contingencies SHAREHOLDERS’ EQUITY: Preferred Stock 0 0 Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Loss – Foreign Currency Translation Adjustment ) ) Accumulated Other Comprehensive Loss – Pension Liability ) ) TOTAL SHAREHOLDERS’ EQUITY $ $ See accompanying notes to consolidated condensed financial statements. -3- Table Of Contents INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) (IN THOUSANDS EXCEPT PER SHARE AMOUNTS) THREE MONTHS ENDED NINE MONTHS ENDED Oct. 4, 2015 Sept. 28, 2014 Oct. 4, 2015 Sept. 28, 2014 NET SALES $ Cost of Sales GROSS PROFIT ON SALES Selling, General and Administrative Expenses Restructuring and Asset Impairment Charge 0 0 OPERATING INCOME Interest Expense Other Expense INCOME BEFORE INCOME TAX EXPENSE Income Tax Expense NET INCOME (LOSS) $ $ ) $ $ Earnings (Loss) Per Share – Basic $ $ ) $ $ Earnings (Loss) Per Share – Diluted $ $ ) $ $ Common Shares Outstanding – Basic Common Shares Outstanding – Diluted See accompanying notes to consolidated condensed financial statements. -4- Table Of Contents INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (IN THOUSANDS) THREE MONTHS ENDED NINE MONTHS ENDED Oct. 4, 2015 Sept. 28, 2014 Oct. 4, 2015 Sept. 28, 2014 Net Income (Loss) $ $ ) $ $ Other Comprehensive Income (Loss), Foreign Currency Translation Adjustment ) Other Comprehensive Income (Loss), Pension Liability Adjustment Comprehensive Income (Loss) $ $ ) $ $ See accompanying notes to consolidated condensed financial statements. -5- Table Of Contents INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) (IN THOUSANDS) NINE MONTHS ENDED Oct. 4, 2015 Sept. 28, 2014 OPERATING ACTIVITIES: Net Income $ $ Adjustments to Reconcile Net Income to Cash Provided by Operating Activities: Depreciation and Amortization Stock Compensation Amortization Expense Deferred Income Taxes and Other Working Capital Changes: Accounts Receivable ) Inventories ) ) Prepaid Expenses and Other Current Assets ) Accounts Payable and Accrued Expenses CASH PROVIDED BY OPERATING ACTIVITIES: INVESTING ACTIVITIES: Capital Expenditures ) ) Other ) ) CASH USED IN INVESTING ACTIVITIES: ) ) FINANCING ACTIVITIES: Borrowing of Long-Term Debt 0 Repayment of Long-Term Debt ) ) Repurchase of Common Stock ) 0 Proceeds from Issuance of Common Stock Dividends Paid ) ) Debt Issuance Costs 0 ) CASH USED IN FINANCING ACTIVITIES: ) ) Net Cash Provided By (Used In) Operating, Investing and Financing Activities ) Effect of Exchange Rate Changes on Cash ) ) CASH AND CASH EQUIVALENTS: Net Change During the Period ) Balance at Beginning of Period Balance at End of Period $ $ See accompanying notes to consolidated condensed financial statements. -6- Table Of Contents INTERFACE, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS NOTE 1 – CONDENSED FOOTNOTES As contemplated by the Securities and Exchange Commission (the “Commission”) instructions to Form 10-Q, the following footnotes have been condensed and, therefore, do not contain all disclosures required in connection with annual financial statements. Reference should be made to the Company’s year-end audited consolidated financial statements and notes thereto contained in its Annual Report on Form 10-K for the fiscal year ended December 28, 2014, as filed with the Commission. The financial information included in this report has been prepared by the Company, without audit. In the opinion of management, the financial information included in this report contains all adjustments (all of which are normal and recurring) necessary for a fair presentation of the results for the interim periods. Nevertheless, the results shown for interim periods are not necessarily indicative of results to be expected for the full year. The December 28, 2014 consolidated condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States. The first nine months of 2015 were comprised of 40 weeks, while the first nine months of 2014 were comprised of 39 weeks. Each of the third quarters of 2015 and 2014 were comprised of 13 weeks. Certain prior period amounts have been reclassified to conform to the current period presentation. NOTE 2 – INVENTORIES Inventories are summarized as follows: Oct. 4, 2015 December 28, 2014 (In thousands) Finished Goods $ $ Work in Process Raw Materials $ $ NOTE 3 – EARNINGS (LOSS) PER SHARE The Company computes basic earnings per share (“EPS”) by dividing net income by the weighted average common shares outstanding, including participating securities outstanding, during the period as discussed below.Diluted EPS reflects the potential dilution beyond shares for basic EPS that could occur if securities or other contracts to issue common stock were exercised, converted into common stock or resulted in the issuance of common stock that would have shared in the Company’s earnings. The Company includes all unvested stock awards which contain non-forfeitable rights to dividends or dividend equivalents, whether paid or unpaid, in the number of shares outstanding in our basic and diluted EPS calculations when the inclusion of these shares would be dilutive. Unvested share-based awards of restricted stock are paid dividends equally with all other shares of common stock. As a result, the Company includes all outstanding restricted stock awards in the calculation of basic and diluted EPS. Distributed earnings include common stock dividends and dividends earned on unvested share-based payment awards. Undistributed earnings represent earnings that were available for distribution but were not distributed. The following tables show distributed and undistributed earnings: -7- Table Of Contents Three Months Ended Nine Months Ended Oct. 4, 2015 Sept. 28, 2014 Oct. 4, 2015 Sept. 28, 2014 Earnings (Loss) Per Share Basic Earnings (Loss) Per Share Distributed Earnings $ Undistributed Earnings ) Total $ $ ) $ $ Diluted Earnings (Loss) Per Share Distributed Earnings $ Undistributed Earnings ) Total $ $ ) $ $ Basic Earnings (Loss) Per Share $ $ ) $ $ Diluted Earnings (Loss) Per Share $ $ ) $ $ The following tables present net income (loss) that was attributable to participating securities: Three Months Ended Nine Months Ended Oct. 4, 2015 Sept. 28, 2014 Oct. 4, 2015 Sept. 28, 2014 (In millions) Net Income (Loss) $ The weighted average shares outstanding for basic and diluted EPS were as follows: Three Months Ended Nine Months Ended Oct. 4, 2015 Sept. 28, 2014 Oct. 4, 2015 Sept. 28, 2014 (In thousands) Weighted Average Shares Outstanding Participating Securities Shares for Basic Earnings (Loss) Per Share Dilutive Effect of Stock Options 53 0 48 84 Shares for Diluted Earnings (Loss) Per Share For the three-month period ended September 28, 2014, no stock options have been included in the calculation of diluted EPS as the Company was in a net loss position and inclusion of these stock options would have been anti-dilutive. For all other periods presented, all outstanding stock options have been included in the calculation of diluted EPS NOTE 4 – LONG-TERM DEBT 7.625% Senior Notes As of September 28, 2014, the Company had outstanding $247.5 million in 7.625% Senior Notes due 2018 (the “7.625% Senior Notes”). These Notes were redeemed in their entirety in the fourth quarter of 2014. The estimated fair value of the 7.625% Senior Notes as of September 28, 2014, based on then current market prices, was $257.4 million. Syndicated Credit Facility The Company has a syndicated credit facility (the “Facility”) pursuant to which the lenders provide to the Company and certain of its subsidiaries a multicurrency revolving credit facility and provide to the Company a term loan. The facility matures in October of 2019. Interest on base rate loans is charged at varying rates computed by applying a margin, which depends on the Company’s consolidated net leverage ratio as of the most recently completed fiscal quarter, over the applicable base interest rate. Interest on LIBOR-based loans and fees for letters of credit are charged at varying rates computed by applying a margin, which also depends on the Company’s consolidated net leverage ratio as of the most recently completed fiscal quarter, over the applicable LIBOR rate. In addition, the Company pays a commitment fee per annum (depending on the Company’s consolidated net leverage ratio as of the most recently completed fiscal quarter) on the unused portion of the Facility. -8- Table Of Contents As of October 4, 2015, the Company had $200 million of term loan borrowing and $32.5 million of revolving loan borrowings outstanding under the Facility, and had $3.1 million in letters of credit outstanding under the Facility. As of October4, 2015, the weighted average interest rate on borrowings outstanding under the Facility was 2.0%. The Company is required to make amortization payments of the term loan borrowing. The amortization payments are due on the last day of the calendar quarter, commencing with an initial amortization payment of $2.5 million on December 31, 2015. The quarterly amortization payment amount increases to $3.75 million on December 31, 2016. The Company is currently in compliance with all covenants under the Facility and anticipates that it will remain in compliance with the covenants for the foreseeable future. Other Lines of Credit Subsidiaries of the Company have an aggregate of the equivalent of $14.5 million of other lines of credit available at interest rates ranging from 2% to 6%. As of October 4, 2015, there were no borrowings outstanding under these lines of credit. NOTE 5 – STOCK-BASED COMPENSATION Stock Option Awards In accordance with accounting standards, the Company measures the cost of employee services received in exchange for an award of equity instruments based on the grant date fair value of the award. That cost will be recognized over the period in which the employee is required to provide the services – the requisite service period (usually the vesting period) – in exchange for the award. All outstanding stock options vested prior to the end of 2013, and therefore there have been no stock option compensation expenses during 2014 or 2015. There were no stock options granted in 2014 or 2015. The following table summarizes stock options outstanding as of October 4, 2015, as well as activity during the nine months then ended: Shares Weighted Average
